FILED
                             NOT FOR PUBLICATION                            OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10211

                Plaintiff - Appellee,             D.C. No. 3:92-cr-00001-WBS

  v.
                                                  MEMORANDUM *
DONNELL HATCHER, a.k.a. D, a.k.a.
Darnell,

                Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Northern District of California
                     William B. Shubb, District Judge, Presiding **

                             Submitted October 9, 2012 ***

Before:         RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Donnell Hatcher appeals from his guilty-plea conviction and 240-month




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable William B. Shubb, Senior United States District Judge
for the Eastern District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence for possession with intent to distribute heroin, in violation of 21 U.S.C.

§ 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), Hatcher’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided Hatcher the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    11-10211